Citation Nr: 0924205	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
varicocelectomy with atrophy of the left testicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1973.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for an 
increased rating for residuals of a left varicocele.

The November 2007 Board of Veterans' Appeals (Board) Remand 
in this case noted that the appellant had raised claims for 
service connection for dizziness and a rash, including as 
secondary to service-connected left ear hearing loss, as well 
as entitlement to a temporary total evaluation for 
hospitalization in October 1990.  Since these issues have not 
been developed by the RO, they are referred to the RO for 
appropriate action.  The issues are not inextricably 
intertwined with the issue on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

In an October 2008 decision, the Board granted an increased 
rating, to 10 percent, for residuals of a left 
varicocelectomy with atrophy of the left testicle under 
Diagnostic Code 7599-7804.  The service-connected disability 
had previously been rated by analogy to Diagnostic Code 7529 
for benign neoplasms of the genitourinary system which are 
rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The Board found that the medical evidence showed that the 
Veteran's varicocelectomy is not causing his voiding 
complaints, including frequency, urgency, nocturia, and 
irritative voiding, so Diagnostic Code 7529 was not the most 
applicable in this case.  A 2008 VA examination report 
attributed these voiding complaints to nonservice-connected 
lower urinary tract problems.  Likewise, a 2005 VA 
examination report found it is less likely as not that the 
Veteran's urinary frequency condition is related to his 
service-connected left varicocelectomy.  Rather, that 
examiner attributed the urinary complaints to his nonservice-
connected benign prostatic hypertrophy and chronic 
prostatitis.

In its 2008 decision, the Board found that application of 
Diagnostic Code 7804 for superficial, painful scars, is more 
closely related to the symptomatology, testalgia, of the 
Veteran's service-connected varicocelectomy residuals.  This 
is so because the medical evidence, including the 2008 VA 
examination report and an August 2004 private urologist's 
statement, shows that the Veteran has pain as a result of the 
left varicocelectomy.

The Veteran appealed the Board's October 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court vacated and remanded the case 
pursuant to the unopposed Appellee's Motion for Partial 
Remand (Appellee's Motion).  


FINDING OF FACT

The Veteran's service-connected residuals of a left 
varicocelectomy are manifested by testalgia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a varicocelectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes (DCs) 7899-7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must be given to whether an increased 
rating is warranted at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a left 
varicocelectomy are not a listed condition under the rating 
schedule.  It is currently characterized by analogy to a 
painful scar under Diagnostic Code 7599-7804.  38 C.F.R. 
§ 4.20 provides that an unlisted condition should be rating 
under a closely-related disease or injury where the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  

A higher rating is not warranted under Diagnostic Code 7804 
or any other diagnostic code relating to scars because the 
service-connected varicocelectomy residuals do not cause 
limitation of function or cover an area exceeding twelve 
square inches.  See 38 C.F.R. § 4.118 DCs 7801, 7805 (2008).  
A higher rating is not warranted under other Diagnostic Codes 
as the February 2008 VA examiner found a normal ultrasound of 
the testes and gave an impression that "there does not 
appear to be any significant degree of disability associated 
with the veteran's complaint of left testalgia." 

The Appellee's Motion found that the discussion in the 
Board's October 2008 decision of potentially applicable 
Diagnostic Codes was inadequate because it did not include 
consideration of whether special monthly compensation was 
warranted under 38 C.F.R. § 3.350, as noted in Diagnostic 
Code 7523, in light of the Veteran's service-connected 
atrophy of the left testicle.  The appellee acknowledged that 
Diagnostic Code 7523 provides only a noncompensable rating 
for complete atrophy of one testis.

In a June 16, 2004, rating decision, however, the RO granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ under 38 C.F.R. § 3.350, effective 
April 14, 2003.  Indeed, in a May 2006 letter, the RO noted, 
"[A] review of your file shows that you are currently 
service-connected for erectile dysfunction due to your 
service-connected residuals of left varicocelectoum with 
atrophy of the left testicle.  Because you are already 
service-connected for this condition, we will take no further 
action on your claim for compensation."  

The Appellee's Motion also directed the Board to "consider 
whether any separate ratings are warranted for any distinct 
symptomatology of his service-connected disability that 
includes atrophy of the testis."  However, in light of the 
fact that the Veteran is receiving compensation for loss of 
use of a creative organ due to atrophy of the testis, a 
separate rating for the same disability would violate the 
rule against pyramiding.  38 C.F.R. § 4.14 (2008).  Further, 
a separate rating is not warranted as no other distinct 
symptomatology has been identified as attributable to his 
service-connected varicocelectomy residuals.  

Additionally, there is no showing that painful testicular 
area reflects so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, the 2008 examiner specifically found that the 
Veteran was able to perform activities of daily living and 
that he was able to continue working despite his complaints 
of pain.  The 2008 examiner opined that the Veteran stopped 
working as a result of psychiatric problems and not as a 
result of his service-connected varicocelectomy residuals.  
He also stated that "[t]here does not appear to be any 
significant degree of disability associated with the 
veteran's complaint of left testalgia."  Notably, the 2004 
VA examiner also found that the Veteran's service-connected 
residuals of a varicocelectomy "do not affect his 
occupation."

In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in December 
2007, and the claim was readjudicated in a March 2008 
supplemental statement of the case, curing any timing 
problems.  Any questions as to the appropriate effective date 
to be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters sent to the 
Veteran in May 2003, January 2004, and December 2007 do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the May 2003 letter he was told to provide 
medical evidence of problems with artery swelling, walking, 
and running which he attributed to his "abdominal surgery" 
(varicocelectomy).  He was also told he could submit 
statements from individuals who could describe their 
observations as to the manner in which his disability had 
worsened.  

Additionally, a June 2004 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of genitourinary disorders, including voiding 
issues, urinary tract infections, and renal dysfunction, as 
well as the criteria pertaining to extraschedular ratings.  
Although the SOC did not address Diagnostic Code 7804, which 
the Board considered in this decision, there is no 
presumption of prejudice as pain is the sole criterion for 
that Diagnostic Code, so there is no specific measurement 
requiring notice under Vazquez.  Given that the Veteran has 
consistently described testicular pain, he demonstrated 
actual knowledge of this criterion.  Further, as the Veteran 
is currently receiving the maximum rating available under the 
Diagnostic Code, the issue of notice of the criteria for that 
rating is moot.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  Based 
on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in May 2003, he discussed the signs and symptoms 
of his disability, with particular emphasis on the impact 
that the disability had on his daily life.  For example, he 
described pain with exertion such as walking.  Likewise, 
during his March 2006 VA examination he reported testicular 
pain.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, 
the Veteran submitted private treatment records.  Next, 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in May 2003, March 2006, and February 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An increased rating, above 10 percent, is denied for 
residuals of a left varicocelectomy.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


